Citation Nr: 0217017	
Decision Date: 11/25/02    Archive Date: 12/04/02

DOCKET NO.  02-00 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUE

Entitlement to an increased evaluation for depressive 
reaction, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse






ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran served on active duty from May 1963 to July 
1966.

This current appeal arose from a March 2001 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama.  The RO denied entitlement to 
an evaluation in excess of 10 percent for depressive 
reaction.  

The veteran provided oral testimony before the undersigned 
Member of the Board of Veterans' Appeals (Board) sitting at 
the RO in June 2002, a transcript of which has been 
associated with the claims file.

The case is now before the Board for appellate review. 


FINDING OF FACT

Depressive reaction is productive of serious symptoms with 
serious impairment in social and occupational functioning.


CONCLUSION OF LAW

The schedular criteria for an increased evaluation of 70 
percent for depressive reaction have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Codes 9433, 9440 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran served on active duty during the Vietnam era 
from May 1963 to July 1966.  After a period of combat duty 
in Vietnam, he noticed a progressive onset of anxiety.  He 
was hospitalized with a diagnosis of depressive reaction.  
He was separated from service, and awarded entitlement to 
service connection for depressive reaction by rating 
determination dated in October 1966.  The RO assigned a 10 
percent evaluation effective as of July 30, 1966.

In May 2000, the veteran requested that he be granted an 
increased rating evaluation for depressive reaction.  

A June 2000 private neuropsychological evaluation shows the 
veteran recounted a history of problems which were related 
to stress associated with his job as an employee of the U.S. 
Postal Service.  He reported a number of on the job 
experiences that had created stress and distress, including 
continuing to work with a fracture of his leg or hip which 
had caused him problems with the performance of his duties.  
The diagnosis was PTSD and a schizoaffective disorder.

In June 2000 and August 2000, the RO contacted the VA 
Medical Centers in Biloxi, Mississippi and New Orleans, 
Louisiana, respectively.  Each facility responded that they 
had found no record of treatment for the veteran's service 
connected disability.

A copy of a Department of Labor Notice of Decision dated in 
November 2000, shows that the veteran had apparently filed a 
claim for compensation for problems he felt were caused by 
his employment with the U.S. Post Office.  The claim was 
denied as it was determined that his emotional condition was 
the result of his own internal stress; his need to 
obsessively work; and being fearful of taking any time off 
from work, even after suffering a fracture of the leg or 
hip.




A VA outpatient treatment record from the VA Medical Center 
in Biloxi, Mississippi, dated in December 2001, shows the 
veteran had reported that his medication had caused some 
drowsiness, but that he had no side effects.  He indicated 
that he had been having some suicidal thoughts, and that he 
had made some plans, though he had not tried anything.  He 
had been advised to seek help if had such ideas.  He 
reported having problems with mood swings, flashbacks, and 
intrusive thoughts.  

His wife was said to be less afraid of him.  He was sleeping 
less. He reported that he used his sick and leave time for 
two years.  He had been having problems with anger.  He had 
been having trouble with sleep.  He would wake up several 
times a night.  He had been having problems with intrusive 
thoughts.  He reported that his medication had not helped 
much.  He had been having problems being around people.  
Mental status examination revealed that his mood was 
depressed, his affect was flat, there was no current 
homicidal or suicidal ideation, and he was not psychotic.  A 
Global Assessment of Functioning (GAF) code of 41 was 
assigned.

A VA examination report dated in April 2002 shows the 
examiner indicated that the veteran's chart was not 
available for review in conjunction with the examination.  
The examiner did note that he was able to refer to notes in 
the computer where he had been seen by the PTSD program in 
Mobile, Alabama.  The examiner indicated that it was obvious 
from the very outset that he did have a significant problem 
with PTSD.

The veteran was said to have had significant psychiatric 
problems since he came out of the service.  Most of these 
were described as depression.  However, from his 
description, the examiner indicated that it appeared that he 
had significant PTSD symptoms from the time he came out of 
the service, and perhaps even prior to that time.  

The examiner indicated that it was extremely difficult to 
get a history from the veteran as he was very reluctant to 
describe much in the way of the problems he had experienced 
in Vietnam.  Each time this was mentioned, he became very 
upset, would start to cry, and it would take him a 
considerable time before he could pull back together enough 
so that another question could be asked.  If he started to 
cry a great deal, he wanted to leave, and on several 
occasions throughout the interview asked if he could leave.  
He said he would not talk to anyone, including his wife, 
about the problems he had in Vietnam, and it was quite 
obvious that he would have significant difficulty doing so.  
Over a period of more than an hour, the examiner was able to 
get a relatively small amount of information as to the 
symptoms he suffered.

The veteran reported that he had problems sleeping.  He was 
asked on several occasions about nightmares.  While he would 
never describe one, he said he had occasional dreams.  He 
would never further describe these, however.  Apparently he 
would also have significant flashbacks.  He said that even 
coming onto the hospital grounds for the examination, 
appeared as if he were in a jungle again and this made him 
have flashbacks about Vietnam.  

He added that there was a bridge in the area, at the 
Mississippi and Louisiana state line, which was very high.  
This bridge that was over a very jungle appearing area.  He 
said every time he would go over that bridge, he would get 
very frightened because he felt he was in a helicopter 
looking down on a jungle, and would immediately think of 
Vietnam.  

While in Vietnam, even though in the Navy, he was assigned 
to the Marines where he worked as a medic.  He was asked 
repeatedly about the trauma that he experienced there.  He 
would immediately begin to cry and it was extremely 
difficult for him to describe his feelings and experiences.  
He did say that they did most of their work at night, that 
they were very often ambushed, and that he had to fight.  He 
said that he saw a great deal of trauma, but was never able 
to describe any specific incidents.  

Attempts to encourage more details resulted in his becoming 
more and more tearful, at which time he would get up, go to 
the window and hold his head in his hands as he tried to 
regain control.

He was cooperative and tried to give information, but it was 
obvious that he felt so frustrated and upset that he could 
not do so.  He said that things such as rain, even cloudy 
weather, would trigger flashbacks of Vietnam .  He tried not 
to think about Vietnam but it appeared that he had intrusive 
thoughts on at least a weekly or so basis.

He indicated that he was currently working in a post office.  
He said that during the day he could focus on his work and 
often not think about Vietnam, but at home, particularly at 
night when he would come in, he would begin to think about 
Vietnam and would have difficulty getting to sleep.  He 
stated that if he went to bed early, perhaps 7:00 PM, and 
slept until about 2:00 AM, he usually would not have dreams 
or nightmares.  If he went to bed late and tried to sleep 
through the night, he would have dreams and nightmares.  At 
times, he would awaken and could not get back to sleep, 
consequently he would go to bed fairly early.

He felt that he could not trust anyone and had very few 
friends with whom he had any contact.  He said he used to be 
very open and friendly and had many friends before he went 
into the service.  He spoke of the intensity of the 
relationships in the service, and said that he could not 
find this on the outside.  He felt the need to carry a 
weapon, and for some time did carry a gun.  He stated that 
he had quit doing that now, although he had many guns around 
his house which was somewhat upsetting to his wife.  He 
would now carry a knife.  He said he had to have something 
with which to protect himself.  He added that he used to 
fight a lot and was stabbed in his leg about ten years ago, 
but that he did not fight as much now as he did then.

He was very tense most of the time, secondary not so much to 
the original diagnosis of neurosis and dysthymia, but 
secondary to the PTSD symptoms and secondary to significant 
depression that accompanied it.

He had apparently been so depressed that he had been 
suicidal on several occasions.  Indeed shortly after he came 
out of the service, he attempted to take an overdose.  He 
also had considered shooting himself on many occasions, but 
had never attempted that.  He also stated that he would have 
mood swings.  He indicated that he could go for several days 
feeling quite well and upbeat, then would get depressed; 
often extremely so.  Apparently this is what happened at the 
time he was hospitalized at the Philadelphia Naval Hospital 
in 1966.

The veteran was said to have been tried on various 
antidepressants.  He was initially given Sinequan, but it 
was extremely sedating and he felt that he could not take 
that.  He was later given Prozac, which did not help.  
Zoloft was too stimulating to him.  This was said to be 
interesting in view of the fact that he had some symptoms 
that could go along with perhaps a rapid cycling bipolar 
illness.   It may well be that he needed some treatment with 
anti-manic agents.

He reported that initially he had enormous trouble keeping 
jobs, and he had many jobs over the years.  He would usually 
quit them after a short period of time.  He then went to 
work for the post office and worked for them for some 27 
years.  There was a time about two years ago, when he became 
extremely depressed and left the post office and did not 
return to work for two years.  That two years was spent 
staying at home alone, by himself, apparently very withdrawn 
and depressed during that period.  He did receive some 
treatment, but it was difficult to tell how he did on it as 
he could not describe much about it.  He stated that he 
would currently take Celexa 40 mg a day.

The veteran's peer relationships were described as very poor 
at this time.  He had almost no activities from which he 
would get any enjoyment other than his work, and apparently 
there he did not have very many friends.  He felt that 
people, were somewhat "leery" of him, particularly after 
they found that he had been hospitalized.  Apparently there 
were concerns as to whether he would be a danger to them.  
He indicated that he was only six hours short of having a 
degree in pre-law.

The examiner indicated that there was obviously a quite high 
exposure to traumatic stressors, although the veteran had 
marked difficulty describing those stressors.  Each time 
that he attempted to do so, he would became so upset that it 
was difficult for him to say anything for a considerable 
period of time afterward.  He would become very depressed 
and cry profusely during those occasions.  He sustained no 
wounds in service.  He stated that he received several 
medals, including the Vietnam Medal but that he did not 
remember the names of the others and would have to look at 
his papers to find out.  He described no significant 
disciplinary infractions while in the service.

The examiner summarized that the veteran appeared to have 
significant PTSD symptoms manifested by some occasional 
nightmares, rather frequent flashbacks, very withdrawn 
behavior, poor social relationships, very few other 
interests or activities, a significant depression which had 
reached the point at times of being a major depression, and 
for which he had been treated and needed continued 
treatment.  He also had a marked increase in startle 
response.  His marital/family relations appears to be quite 
good at this time, although he had very close control over 
himself and restricting family.  

Mental status examination revealed a pleasant and 
cooperative middle aged black male.  He was obviously a very 
bright man.  He related very well.  However, he had marked 
difficulty in describing any significant or serious trauma 
incidents in the service.  Each time he attempted to do so, 
he would become extremely upset and have difficulty 
describing anything.  He was very upset and cried profusely 
at times and would get quite angry because he was not able 
to control it.  On several occasions, he asked if he could 
leave the appointment.  For the most part, however, his mood 
was within normal limits.  Sensorium was intact, and he was 
fully oriented.  Affect was normal.  As to thought content, 
when asked about hallucinations, he said he did not want to 
answer.  It was suspected that he probably had some vague 
auditory hallucinations and probably would have fit the 
picture of a psychotic depression.  However, he did not and 
would not confirm or deny that.




The examiner concluded that the veteran certainly appeared 
to have a chronic PTSD accompanied by episodes of rather 
significant depression.  He was given a  diagnosis 
originally of neurosis with dysthymia.  The examiner felt 
that the dysthymia he was suffering at that time would now 
be described as a more major depression.  It was felt that 
this was a maturation of that initial problem, rather than a 
separate problem.  

It was also thought that all of these were related 
significantly to his current PTSD, which was quite severe at 
this time.  He was able to carry on his job and work, but 
apparently only by maintaining a very close control over 
himself and restricting himself from friends and family. 
Apparently he never discussed anything about Vietnam, and 
would not talk to anyone, even his wife, about it.
The diagnosis was PTSD with depression  The GAF was 50.

A VA outpatient treatment record from the Biloxi, 
Mississippi, VA Medical Center, dated in May 2002,  shows 
that the veteran was said to be a Navy medic who served with 
the 4th Marines, 3rd division in Vietnam.  He was said to be 
a combat veteran who had been a patient with the PTSD clinic 
in Gulfport for approximately 3 months and had been followed 
by the PCT Medical Director for one year.  He had been 
attending individual and group psychotherapy, and had also 
been receiving pharmacotherapy for his diagnosed PTSD.  The 
examiner indicated that she had been involved with the 
veteran in these various aspects of treatment, and could 
verify that he had been regularly treated over this period 
of time.  She indicated that his condition was not only 
serious, but his prognosis for recovery was very guarded.

He was able to perform occupational duties at this time, but 
struggled with much anxiety, nervousness, tension, and 
irritability in the workplace which interfered with his 
vocational functioning.  He recently (1999-2001) suffered a 
two year hiatus from employment due to his symptoms of PTSD.  
He was experiencing difficulty sustaining meaningful 
employment.



His family and other interpersonal relationships had been, 
and continued to be, damaged by his chronic PTSD symptoms.  
He suffered from sleep dysfunction, terrifying dreams, 
extreme guardedness and mistrust, severe flashbacks which 
included loss of time and unmanageable emotions.  He was 
easily angered and had difficulty being around others.  He 
had no sense of the future, suffered intractable guilt for 
the many Marines he was unable to save, and experienced 
continued intrusive ideation of horrifying events he had 
experienced and witnessed.  

It was said to be necessary for the veteran to continue in 
therapy intensely for the foreseeable future.  Due to his 
chronic PTSD, as a result of experiencing severe, life-
threatening trauma, there was little hope for improvement in 
his PTSD symptoms.  His current GAF was 45, and he had 
impairment in all aspects of functioning, to include, 
cognitive, emotional, biological, vocational, psychosocial 
and interpersonal. 

A VA outpatient treatment record from the Biloxi, 
Mississippi, VA Medical Center, dated in June 2002,  shows 
that the veteran was said to have the diagnosis of PTSD and 
dysthymic neurosis.  He reported feeling depressed, 
irritable, and hopeless.  He stated that he experienced 
nightmares, flashbacks, and intrusive thoughts of his 
Vietnam events.  He would avoid talking about the war and 
anything that would remind him of the war.  He remained 
anxious and irritable.  He would feel there was no safe 
place for him.  He had suicidal ideation, but had no intent.

He had coped with his anxiety, memories, and emotions 
through his work.  He would work long hours and weekends 
with few vacations.  He left his 27-year job as postal 
supervisor in September 1999.  He was very irritable, 
intolerant of others, and very pressured and stressed by his 
workload.  He went through a very agitated depression.  He 
began psychiatric treatment, consisting of medication and 
therapy.  He stated that since he had stopped working, he 
had had more time to remember his past, upsetting events, 
and had become more depressed. 



The veteran was in his second marriage.  He related that it 
was his wife's strong faith that had kept them together.  He 
reported that after Vietnam, he was very unstable.  His 
relationship was very stormy.  He went through several jobs 
before his last job.  He was presently in therapy.  He was 
receiving medications, individual and group therapy.  His 
prognosis was guarded.  He should plan on entering inpatient 
treatment for PTSD.  His symptoms and medications were 
making it difficult to maintain employment.  The diagnosis 
was PTSD, with a GAF of 43.

A lay statement from the veteran's spouse dated in June 
2002, shows that she indicated that he had been experiencing 
symptoms associated with PTSD since his period of active 
service.  She described that he struggled with much anxiety, 
nervousness, tension, and irritability at home and in the 
workplace, which resulted in his taking a two year hiatus 
from employment due to his symptoms of PTSD.  She described 
increased startle response, nightmares and flashbacks about 
the war.  She added that he was afraid of low flying 
aircraft, that he had a horrible fear of crossing tall 
bridges, that he kept several guns around the house, that he 
would shoot them in the yard at night, and that would cry a 
lot.  She also described him as being isolated from any 
friends and family. 

The veteran and his spouse testified at a personal hearing 
at the RO, over which the undersigned Member of the Board 
presided.  They testified that the veteran experienced 
anxiety, nervousness, tension, irritability, increased 
startle response, nightmares and flashbacks about the war.  
He was said to be afraid of low flying aircraft, that he had 
a fear of crossing bridges, and that he kept guns around the 
house.  He indicated that he had previously taken 2 years 
off from work as a result of his symptoms, but that he was 
currently working 40 hours per week.  He also indicated that 
he had been advised by his physician that he needed to 
attend inpatient psychiatric care for an undetermined period 
of time for the symptoms associated with PTSD and 
depression.


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 38 
C.F.R. Part 4 (2002).

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1 (2002).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589, 595 (1991).

Governing regulations include 38 C.F.R. §§ 4.1, 4.2 and 4.41 
(2002), which require the evaluation of the complete medical 
history of the veteran's condition.  

The United States Court of Appeals for Veterans Claims 
(CAVC) has held that, where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  

Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994). 

When there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).



In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2002).  

However, the evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2002).

The CAVC has held that a claimant may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  

The CAVC has acknowledged, however, that when a veteran has 
separate and distinct manifestations attributable to the 
same injury, he should be compensated under different 
diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); 
Fanning v. Brown, 4 Vet. App. 225 (1993).

The veteran's service-connected depressive reaction is 
currently rated as 10 percent disabling by analogy to the 
rating criteria for dysthymic disorder, which is rated 
pursuant to Diagnostic Code 9433.  Dysthymic disorder is to 
be rated under the criteria set forth in Diagnostic Code 
9440.

Under the rating criteria set forth in Diagnostic Code 9440, 
a 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 50 percent rating is warranted where there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 30 percent rating is warranted where there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events.  

A 10 percent rating is warranted where there is occupational 
and social impairment due to mild or transient symptoms 
which decrease work efficiency and ability to perform 
occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.



Words such as "moderate" and "severe" are not defined in the 
VA Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just".  38 C.F.R. § 4.6 (2002).

It should also be noted that use of terminology such as 
"moderate" by VA examiners or other physicians, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2002).

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  

One Diagnostic Code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the diagnosis and demonstrated symptomatology.  Any 
change in a Diagnostic Code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992). 

A GAF rating is a scale reflecting the psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental-health illness.  Richard v. Brown, 9 
Vet. App. 266, 267 (1996), citing Diagnostic and Statistical 
Manual of Mental Disorders (4th ed.1994).  

A GAF of 21 to 30 is defined as behavior that is 
considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment (e.g., 
sometimes incoherent, acts grossly inappropriate, suicidal 
preoccupation) or an inability to function in almost all 
areas (e.g., stays in bed all day, no job, home or friends).  


A GAF of 31 to 40 is defined as exhibiting some impairment 
in reality testing or communication (e.g., speech is at 
times illogical, obscure, or irrelevant) or any major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; 
child frequently beats up younger children, is defiant at 
home, and is failing at school).

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, 
unable to keep a job).  A GAF of 51 to 60 is defined as 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  

A GAF of 61 to 70 is defined as some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., 
occasional truancy or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships.

Ratings shall be based as far as possible, upon the average 
impairments of earning capacity with the additional proviso 
that the Secretary shall from time to time readjust this 
schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is 
authorized to approve on the basis of the criteria set forth 
in this paragraph an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference 
with employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter, the Secretary 
shall give the benefit of the doubt in resolving each such 
issue.  See 38 U.S.C.A. § 5107 (West Supp. 2002);  38 C.F.R. 
§§ 3.102, 4.3 (2002).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), it was 
observed that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' 
in order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  

The Board observes in passing that the benefit of the doubt 
rule articulated above has not been substantially altered by 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).


Analysis

Duty to Assist

The Board initially notes that there has been a significant 
change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the VCAA, Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision 
of the CAVC in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well-grounded.  




This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet filed as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2002).  On August 29, 2001, the 
final regulations implementing the VCAA were published in 
the Federal Register.  

The portion of these regulations pertaining to the duty to 
notify and the duty to assist are also effective as of the 
date of the enactment of the VCAA, November 9, 2001.  66 
Fed. Reg. 45,620, 45,630-45,632 (August 19, 2001) (to be 
codified at 38 C.F.R. § 3.159).

Judicial case law is inconsistent as to whether the new 
statute is to be given retroactive effect.  The CAVC has 
held that the entire VCAA potentially affects claims pending 
on or filed after the date of enactment (as well as certain 
claims that were finally denied during the period from July 
14, 1999, to November 9, 2000).  See generally Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

That analysis would include cases that had been decided by 
the Board before the VCAA, but were pending in the CAVC at 
the time of its enactment.  

However, the U.S. Court of Appeals for the Federal Circuit 
(CAFC) has recently held that only section 4 of the VCAA 
(which eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002) (stating that Dyment "was plainly 
correct").

Although the CAFC appears to have reasoned that the VCAA may 
not retroactively apply to claims or appeals pending on the 
date of its enactment, it stated that it was not deciding 
that question at this time.  In this regard, the Board notes 
that VAOPGCPREC 11-00 appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
its enactment.  Further, the regulations issued to implement 
the VCAA are expressly applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department, and regulations of the 
Department, are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West Supp. 2002).  Therefore, for purposes of the present 
case, the Board will assume that the VCAA is applicable to 
claims or appeals pending before the RO or the Board on the 
date of its enactment.

The Board notes that the duty to assist has been satisfied 
in this instance.  The RO has made reasonable efforts to 
obtain evidence necessary to substantiate the veteran's 
claim, including any relevant records adequately identified 
by him as well as authorized by him to be obtained.  
38 U.S.C.A. § 5103A (West Supp. 2002); see also McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. 
App. 341, 344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997).

More specifically, the Board notes that when the veteran 
filed his claim he indicated treatment at the VA Medical 
Center in Biloxi, Mississippi; and at the VA Medical Center 
in New Orleans, Louisiana.  He also indicated treatment by 
DLK, Ph.D.

The foregoing providers have been contacted by the RO and 
the available treatment records have been obtained and 
associated with the veteran's claims folder.  The RO has 
obtained and associated with the claims file the medical 
treatment, diagnostic, and examination reports identified by 
the veteran.

The Board is of the opinion that there is sufficient medical 
evidence on file to permit a determination of the issue on 
appeal.  See 38 U.S.C. § 5103A(d) (West Supp. 2002).

The Board is of the opinion that the duty to notify has been 
satisfied as the veteran has been provided with notice of 
what is required to substantiate his claim.  He has been 
notified of what is required for an increased evaluation for 
his psychiatric disability.  Specific notice letters were 
also sent to the veteran in March 2001, in July 2001, and in 
May 2002, advising the veteran of his appellate rights and 
to submit additional evidence in support of his claim.  

It is clear from the record that the RO's communications 
with the veteran in the aggregate have advised him to submit 
evidence in support of his claims.  He has been advised of 
the evidence he could submit himself or to sufficiently 
identify evidence and if private in nature to complete 
authorization or medical releases so that VA could obtain 
the evidence for him.  Such notice sufficiently placed the 
veteran on notice of his responsibilities if he wanted such 
evidence to be obtained by VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

In light of the above, the Board finds that the duty to 
notify has been satisfied.  38 U.S.C.A. § 5103 (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).

The Board is satisfied that all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to the appellant in developing the facts 
pertinent to his claim is required to comply with the duty 
to assist him as mandated by the VCAA.  38 U.S.C.A. § 5103A 
(West Supp. 2002)

The record shows that the RO has informed the veteran of the 
evidence needed to substantiate his claim through issuance 
of a rating decision, a Statement of the Case, a 
Supplemental Statement of the Case, and associated 
correspondence.

In this regard, the veteran has been given the opportunity 
to direct the attention of the RO to evidence which he 
believes is supportive of his claim, and the RO, as noted 
above, has expanded the record accordingly by obtaining and 
associating with the claims file any additional evidence 
mentioned by the veteran.  See Quartuccio, supra.

Moreover, the veteran himself has been offered the 
opportunity to submit evidence and argument on the merits of 
the issue on appeal, and has done so.  He testified at a 
personal hearing at the RO over which the undersigned Board 
Member presided in June 2002.

As evidenced by the RO's development and adjudication of the 
issue currently on appeal, the veteran has been afforded the 
benefit of contemporaneous examination to directly address 
the current nature and extent of severity of his psychiatric 
disability at issue.  VA has notified the veteran of the 
information and evidence necessary to substantiate his 
claim.

Although the RO has not provided notice of the VCAA or 
adjudicated his claim with this law in mind, the Board finds 
no prejudice to the veteran in proceeding with this case at 
this time, because the procedural actions of the RO are in 
essential agreement with and adhere to the mandates of this 
new law with respect to the duty to notify and the duty to 
assist the veteran in the development of his claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-394 (1993).

In light of the above, the Board finds that the duty to 
notify has been satisfied.  38 U.S.C.A. § 5103 (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).

The Board is satisfied that all relevant facts have been 
adequately developed to the extent necessary; no further 
assistance to the veteran in developing the facts pertinent 
to his claim is required to comply with the duty to assist 
under both the former law and the new VCAA.  38 U.S.C.A. 
§§ 5103, 5103A, 5107(a) (West Supp. 2002)); 66 Fed. Reg. 45, 
630, (Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159).

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has 
been significantly changed during the course of the appeal.  
As a result, the Board has considered the applicability of 
Bernard v. Brown, 4 Vet. App. 384, 393-394 (1993).

In Bernard, the CAVC has held that before the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit 
evidence or argument, an opportunity to submit such evidence 
or argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.

In the veteran's case at hand, the Board finds that he is 
not prejudiced by its consideration in the first instance of 
his claim pursuant to this new law.  As set forth above, VA 
has already met all obligations to the appellant under the 
new law.

Moreover, the veteran has been offered the opportunity to 
submit evidence and argument on the merits of the issue on 
appeal, and has done so as noted earlier.  In view of the 
foregoing, the Board finds that the veteran will not be 
prejudiced by its actions and that a remand of his case to 
the RO for adjudication of his claim under the new law would 
only serve to further delay resolution of his claim.  See 
Bernard, supra.

Therefore, no useful purpose would be served in remanding or 
deferring the matter simply for initial consideration of the 
VCAA by the RO.  This would result in additional and 
unnecessary burdens on VA, with no benefit flowing to the 
veteran.

The CAVC has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated 
on other grounds sub nom. Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Furthermore, the CAVC has stated, "[t]he VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims." Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

In sum, the Board finds that there has been substantial 
compliance with VCAA as the record currently stands.  In any 
event, any deficiencies in the duties to notify and to 
assist are harmless error in view of the substantial grant 
of the veteran's claim sought on appeal as discussed in 
detail below.


Increased Evaluation

The veteran maintains that the 10 percent evaluation which 
has been assigned for 
his depressive reaction does not accurately reflect the 
degree of disability that he currently experiences.

The veteran's statements describing his symptoms are 
considered to be competent evidence.  These statements must 
be viewed in conjunction with the objective medical 
evidence.

In this regard, the medical evidence of record from June 
2000 to June 2002 shows that the veteran reported symptoms 
which included nightmares, insomnia, depression, isolation, 
flashbacks, suicidal ideations, anxiety, and increased 
startle response.  

The VA outpatient treatment records during that time show 
that he had been given GAF scores of 41 to 45 which 
demonstrate serious symptoms characterized by serious 
difficulty in social and occupational functioning.

The April 2002 VA examination report showed that the veteran 
reported nightmares, insomnia, flashbacks, anxiety, 
intrusive thoughts, isolation, suicidal ideation, major 
depression, and possible auditory hallucinations.  

The examiner determined that he had severe PTSD with 
depression and assigned a GAF of 50 which is also indicative 
of serious symptoms characterized by serious difficulty in 
social and occupational functioning.  The examiner indicated 
that the veteran's prognosis was guarded.  The Board's 
analysis of the evidentiary record discloses that the 
classical depressive reaction symptomatology appears to be 
overshadowed the veteran's PTSD, which is manifested by 
recurrent nightmares, flashbacks, startle reaction, etc., 
and as noted, above, the VA examiner acknowledged that such 
symptomatology accounts for the veteran's gross incapacity.
  
Yet, the VA examiner clearly diagnosed PTSD with depression 
and established that 
the original diagnosis of neurosis with dysthymia would now 
be described as a more major depression, and that is was a 
maturation of the initial problem, rather than a separate 
problem.  It was also established that all of these were 
related significantly to his current PTSD, which was quite 
severe.  The Board finds that the evidentiary record is not 
strictly clear in pinpointing the relative levels of 
impairment which may be due to the service-connected 
depressive reaction (now major depression) and the PTSD 
which for which the veteran is not service-connected, but 
which the examiner in April 2002 determined was related 
significantly to his PTSD.  The veteran's case is similar to 
the situation discussed in Mittleider v. West, 11 Vet. 
App. 181 (1998).  In that case the CAVC made reference to 
38 C.F.R. § 4.127 (2002).  The CAVC noted:

"The appellant points out in his brief that 
VA, in responding to comments regarding 
revisions to the schedule of ratings for 
mental disorder, wrote that 'when it is not 
possible to separate the effects of the 
[service-connected condition and the non-
service-connected condition], VA regulations 
at 38 C.F.R. § 3.102, which require that 
reasonable doubt on any issue be resolved in 
the appellant's favor, clearly dictate that 
such signs and symptoms be attributed to the 
service-connected condition.'  61 Fed. Reg. 
52698 (Oct. 8, 1996)."



The above cited regulation refers to the criteria in 
38 C.F.R. § 4.127.  In those criteria, the need to 
distinguish the effects of one condition from those of 
another is not unique to mental disorders, but occurs 
whenever two conditions, one service-connected and one not, 
affect similar function or anatomic areas.

When it is not possible to separate the effects of the 
conditions, VA regulations at 38 C.F.R. § 3.102, which 
require that reasonable doubt on any issue be resolved in 
the claimant's favor, clearly dictate that such signs and 
symptoms be attributed to the service-connected condition.

This is very much the veteran's case.  The VA examiner in 
one statement attributes veteran's disability to the 
service-connected major depression; however, this statement 
interpreted with the additional evidentiary findings, shows 
that the examiner still clearly recognizes the nature and 
extent of PTSD symptomatology as co-existing with the major 
depression and for which GAF scores of between 41 and 50 
have been assigned as reflective thereof.

As discussed above, a 70 percent disability rating for the 
veteran's psychiatric disorder would require occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence) spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.


The evidence of record shows that the veteran does work, but 
has had significant interruptions thereto as demonstrated by 
his recent two year absence.  Moreover, it has been shown 
that impending indefinite inpatient treatment for the 
veteran's psychiatric disorder is required.  

He avoids contact with others and has had an increase in the 
severity of his symptoms, as have been described in detail 
above.  He has recently been assigned GAF codes which are 
all indicative of serious symptoms and serious impairment in 
social and occupational functioning.

It is clear that the veteran does not have all of the 
symptomatology consistent with a 70 percent rating.  For 
example, he is described as being adequately groomed; his 
speech is evidently normal; and there is no evidence of 
spatial disorientation.  

Nonetheless, the Board believes that overall the veteran's 
disability picture more nearly approximates that which 
allows for a 70 percent rating.  See 38 C.F.R. §§ 4.7, 4.21 
(2002). 

The evidence of record shows that the veteran experiences 
severe social impairment due to depression, nightmares, 
flashbacks, intrusive thoughts, feelings of guilt, anxiety, 
chronic sleep problems, and suicidal ideations.  

Additionally, the evidence supports a finding that the 
veteran's ability to establish and maintain effective or 
favorable relationships with people is severely impaired and 
that his symptoms are of such severity and persistence that 
there is severe impairment in his ability to obtain or 
retain employment.

The Board has additionally reviewed the evidence to 
determine if a disability rating in excess of 70 percent may 
be assigned under the rating criteria.  After a review of 
the evidence of record, the Board has concluded that the 
veteran's PTSD is not productive of total occupational and 
social impairment.  

The competent medical evidence of record does not 
demonstrate that the veteran exhibits a gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, intermittent inability to 
perform activities of daily living, disorientation to time 
or place, or memory loss for names of close relatives, own 
occupation or own name.  He appears to be able to function 
acceptably on a daily basis, including attending to his 
daily needs.  The medical evidence contains no support for 
the assignment of a 100 percent rating.  

In short, the Board concludes that veteran's psychiatric 
symptoms are not productive of total occupational 
impairment, and as noted above, he continues to pursue full 
time employment.  Accordingly, the Board finds that overall 
disability picture most closely approximates the criteria 
for a 70 percent disability rating.

The Board is of the opinion that any reasonable doubt 
existing in this case should be resolved in the veteran's 
favor, thereby warranting the conclusion that the 
evidentiary record supports a grant of a 70 percent 
schedular evaluation for depressive reaction.  See 
Mittleider, supra; 38 C.F.R. § 4.127.  Additionally, for the 
reasons and bases stated above, the Board concludes that the 
preponderance of the evidence is against the assignment of a 
disability rating in excess of 70 percent.


Extraschedular Consideration

With respect to this claim, the Board observes that in light 
of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board does not 
have jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
pertinent theories of entitlement to a benefit under the law 
or regulations.




The CAVC has held that the question of an extraschedular 
rating is a component of the veteran's claim for an 
increased rating.  See Bagwell v. Brown, 9 Vet. App. 157 
(1996).  Bagwell left intact, however, a prior holding in 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996) which found that 
when an extraschedular grant may be in order, that issue 
must be referred to those officials who possess the 
delegated authority to assign such a rating in the first 
instance, pursuant to 38 C.F.R. § 3.321.  

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  

According to the regulation, an extraschedular disability 
rating is warranted upon a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards.  Fanning v. Brown, 4 Vet. App. 225, 229 (1993); 
38 C.F.R. § 3.321(b)(1) (2002).  

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  

Although a review of the claims file shows that the 
veteran's psychiatric disorder has resulted in intermittent 
interference with, to include a temporary absence from 
employment, such impairment is already contemplated by the 
applicable schedular criteria associated with psychiatric 
disorders.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  The 
Board has been unable to identify any factor consistent with 
an exceptional or unusual disability picture, and the 
veteran has pointed to none.  

In short, the veteran's service-connected depressive 
reaction does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards so as to warrant referral 
of his case for consideration of the assignment of an 
extraschedular rating under 38 C.F.R. 3.321(b)(1) (2002).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.


ORDER

Entitlement to an increased evaluation of 70 percent for 
depressive reaction is granted, subject to the governing 
criteria applicable to the payment of monetary benefits.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

